
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 647
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Ms. Wasserman Schultz
			 (for herself and Ms. Ros-Lehtinen)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 100th anniversary of
		  Hadassah, the Women’s Zionist Organization of America in 2012.
	
	
		Whereas Hadassah, the Women’s Zionist Organization of
			 America, Inc. was established on February 24, 1912;
		Whereas Hadassah is the largest Jewish women's
			 organization in the world, with members in every Congressional district;
		Whereas Hadassah was nominated for the 2005 Nobel Peace
			 Prize for its ongoing initiatives to use medicine as a Bridge to Peace, and
			 conducts a wide variety of training programs for medical personnel and students
			 throughout the world;
		Whereas in Israel, Hadassah initiates and supports
			 pace-setting health care, education, and youth institutions;
		Whereas the Hadassah Medical Organization is among the
			 most advanced medical facilities in the world, renowned for its cutting edge
			 medical research;
		Whereas the Hadassah Medical Organization is currently
			 constructing the Sarah Wetsman Davidson Hospital Tower at Hadassah Medical
			 Center as a gift to Israel, to be officially dedicated at the Centennial
			 Convention in 2012;
		Whereas in the United States, Hadassah enhances the
			 quality of United States and Jewish life through its education and Zionist
			 youth programs, promotes health awareness, and provides personal enrichment and
			 growth for its members;
		Whereas Hadassah helps promote young people by providing
			 scholarships for students and educating disadvantaged children; and
		Whereas Hadassah provides programs for young people to
			 help, educate, inform, and expand their horizons: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Hadassah on the centennial
			 anniversary of its founding; and
			(2)commends and
			 honors Hadassah and all its members for a century of work improving the quality
			 of United States life, strengthening the United States-Israel relationship, and
			 ensuring the continuity of Jewish heritage and community.
			
